Filed 7/16/21 Marriage of Dhami CA1/5
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for pur-
poses of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 In re the Marriage of JYOTI
 DHAMI and CHARAN S.
 DHAMI.


 JYOTI DHAMI,
          Respondent,                                  A158324
 v.
                                                       (Contra Costa County
 CHARAN S. DHAMI,
                                                       Super. Ct. No. MSD17-
          Appellant.                                   05325)



        Charan S. Dhami (husband) appeals from an order entered
after trial in this marital dissolution action between him and
Jyoti Dhami (wife) that resolved a number of issues relating to
property characterization, reimbursement, allocation of taxes and
retirement accounts, support and sanctions. Although the court
resolved several issues, husband challenges only one: the
determination that he had no separate property interest in the
property on Sargent Avenue in San Pablo (the Sargent Avenue
property), and that it was owned by wife’s mother, Sukhwinder
Kaur (mother). We affirm.



                                                1
                         I. BACKGROUND
      Because of the limited nature of the issues on appeal, we
state only those facts relating to the Sargent Avenue property.
Because husband has not filed a reporter’s transcript of the trial,
we take the facts from the trial court’s final statement of decision,
and, where appropriate, from the clerk’s transcript.
      Husband and wife were married in 1987. In 2012, husband
took title to the Sargent Avenue property in his own name and
obtained the mortgage on the property in his own name. The
house was purchased for mother, who has paid the mortgage,
insurance and taxes on the property since its purchase, but
husband had the credit rating necessary to acquire the property.
Mother currently lives in the home with eight other family
members.
      Husband made the initial down payment of $55,000 to
$60,000 using community property funds. Although he disputed
that he was reimbursed for the down payment, the testimony of
several members of the family and bank records showing
withdrawals made in close proximity to the original purchase
show that he has since been fully reimbursed.
      In 2016, husband executed a new grant deed on the
Sargent Avenue property adding mother and wife to the title, and
the property is now held by husband, wife and mother as joint
tenants.
      Husband and wife separated in 2016. Wife filed a petition
for dissolution on November 13, 2017, in which she listed the
Sargent Avenue property as community property and asked that



                                 2
she and husband each be awarded a 33.3 percent interest in the
property.
      The court held a trial to determine property issues on
May 30–31, 2019. By that time, wife had disavowed any
community property interest in the Sargent Avenue property and
took the position that mother was the sole owner.
      The court issued a tentative statement of decision on
June 10, 2019, in which it indicated the Sargent Avenue property
was not subject to division by the family court because wife had
not alleged a community property interest in the property.
However, the court did address the issue of ownership of the
Sargent Avenue property in its final statement of decision, issued
July 1, 2019. The court noted that while the property “was not
subject to division by this court” because wife had clearly stated
that she did not assert an interest in the property and believed it
was her mother’s, she was asking the court to “specifically find
that [husband] has no separate property interest in the
property.”1
      The court found that husband had made the down payment
on the Sargent Avenue property using community funds but had
been reimbursed, that mother made all of the payments on the
property, that husband had no separate interest in the property
and that mother was the sole owner. It did not order that title to


      1 Although the record does not relate the manner in which
wife made this request, the clerk’s transcript indicates that
objections to the tentative statement of decision were filed by the
parties on June 14 and June 25, 2019, but were not included in
the record.

                                 3
the property be transferred to mother alone, and did not order
mother to refinance the property or otherwise arrange to have
husband removed as the debtor on the mortgage.
      On July 18, 2019, husband filed an objection to the
statement of decision and argued that the ownership issue should
not have been subject to any ruling by the court because it lacked
jurisdiction over the property. The court advised the parties on
August 30, 2019 that its statement of decision was final.
Husband appealed.
                           II. DISCUSSION
      A. Failure to Provide a Reporter’s Transcript
      Husband has failed to provide a reporter’s transcript of the
trial, which will frequently be fatal to a litigant’s ability to have
his claims of error resolved on the merits. (Jameson v. Desta
(2018) 5 Cal.5th 594, 608–609.) We treat this matter as an
appeal on the judgment roll.2 (Kucker v. Kucker (2011) 192
Cal.App.4th 90, 93.)


      2 Code of Civil Procedure section 670 defines a judgment
roll generally as including the pleadings, the verdict, the
statement of decision and orders relating to rulings on demurrers
and changes of parties. “[T]here are two kinds of appeals which
are loosely referred to as ‘judgment roll appeals’. The first is the
true judgment roll [citation], the other an appeal on the clerk’s
transcript, which includes material outside the formal judgment
roll. [Citation.] This appeal is not a true judgment roll appeal
but an appeal on the clerk’s transcript.” (Allen v. Toten (1985)
172 Cal.App.3d 1079, 1094 (Allen); see also Bristow v. Morelli
(1969) 270 Cal.App.2d 894, 896 [judgment roll included in clerk’s
transcript; appeal from clerk’s transcript treated as judgment roll
appeal].) In either case, the reporter’s transcript is lacking and
our scope of review is the same. (See Allen at p. 1082.)

                                   4
      Our review in such cases “is limited to determining
whether any error ‘appears on the face of the record.’ ” (Nielsen v.
Gibson (2009) 178 Cal.App.4th 318, 324–325.) The judgment is
presumed to be correct, and the sufficiency of the evidence is not
at issue. (See Estate of Fain (1999) 75 Cal.App.4th 973, 992–994
(Fain).) Where no reporter’s transcript has been provided, “ ‘the
evidence is conclusively presumed to support the findings, and
the only questions presented are the sufficiency of the pleadings
and whether the findings support the judgment.’ ” (Taylor v. Nu
Digital Marketing, Inc. (2016) 245 Cal.App.4th 283, 288.)
      B. Court’s Jurisdiction to Dispose of the Property
      Husband argues that the family court lacked jurisdiction to
enter an order finding that mother owned the Sargent Avenue
property because wife acknowledged the property was not
community property and only community property is subject to
division in a marital action. We disagree.
      The court found the down payment for the property came
from community funds, a finding by which we are bound given
the absence of a reporter’s transcript. (Fain, supra, 75
Cal.App.4th at p. 992.) In his trial brief, husband argued that he
and wife each had a 50 percent community interest in the
Sargent Avenue property, and he proposed tendering his share to
wife in exchange for her tendering her interest in other marital
properties to him. And even if wife no longer claimed a
community interest in the property at the time of trial, it was
proper for the court to adjudicate the respective rights of husband
and a third party when that could have some bearing on a fair



                                 5
distribution or allotment of the community property. (See Glade
v. Glade (1995) 38 Cal.App.4th 1441, 1451.)
      We also note that Family Code section 2650 provides, “In a
proceeding for division of the community estate, the court has
jurisdiction, at the request of either party, to divide the separate
property interests of the parties in real and personal property,
wherever situated and whenever acquired, held by the parties as
joint tenants or tenants in common.” The Sargent Avenue
property was held in joint tenancy by husband, wife and mother,
and the final statement of decision indicates that wife requested
the court to consider husband’s claim that the home was his
separate property. The court had jurisdiction to decide the issue
of ownership.
      C. Husband’s Liability for Mortgage
      Husband argues that it was inequitable for the court to find
that he had no separate interest in the Sargent Avenue property
and at the same time to “maintain” his status as the debtor on
the mortgage. A reporter’s transcript is generally “indispensable”
to any claim that the trial court abused its discretion, and he
cannot argue in this appeal that the court erred in failing to order
that steps be taken to remove him from the mortgage. (See
Southern California Gas Co. v. Flannery (2016) 5 Cal.App.5th
476, 483.) Nothing in our opinion should be construed to prevent
any party from taking the necessary steps in the superior court to
request that the Sargent Avenue property be transferred to
mother and that husband be removed from the mortgage.




                                  6
      D. Evidence of Reimbursement
      Husband argues the trial court erred in finding that he had
been reimbursed for the down payment on the Sargent Avenue
property. This claim challenges the sufficiency of the evidence,
and we have no way of assessing it in the absence of a reporter’s
transcript. (Fain, supra, 75 Cal.App.4th at p. 992.)
                        III.   DISPOSITION
      The judgment is affirmed. Costs to respondent Jyoti
Dhami.




                                7
                                  NEEDHAM, J.




We concur.




SIMONS, Acting P.J.




RODRIGUEZ, J. *




Dhami v. Dhami / 158324


     * Judge of the Superior Court of Alameda County, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                              8